Exhibit 10.2




 

 [crackerbarrelfinal.jpg]

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), executed this 11th day of March, 2009,
is made and entered into by and between CRACKER BARREL OLD COUNTRY STORE, INC.
(the “Company”) and SANDRA B. COCHRAN (“Executive”).
 
 
W I T N E S S E T H:
 
WHEREAS, Company wishes to retain Executive as its Executive Vice President and
Chief Financial Officer; and


WHEREAS, the Executive is willing to commit herself to continue to serve the
Company on the specified terms and conditions;


NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 

1.   EMPLOYMENT.

 
Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its Executive Vice President and Chief Financial Officer.

 

2. DURATION OF AGREEMENT.

         
The initial term of employment shall begin no later than April 6, 2009 (“Start
Date”), and, unless earlier terminated pursuant to Sections 5, 6, 7, 8 or 9,
shall continue until the second annual anniversary of the Start Date (such two
(2) year period, the “Initial Term”).  The Initial Term shall automatically be
extended for a one-year period (“Extension Term” and, collectively with the
Initial Term, the “Term”) unless either party gives notice of non-extension to
the other no later than ninety (90) days prior to the expiration of the Initial
Term.  After expiration of the Initial Term, or the Extension Term, as
applicable, Executive’s employment with the Company as its Executive Vice
President and Chief Financial Officer shall continue under such terms,
conditions and policies of the Company as shall then be in effect.
 

3.  POSITION AND DUTIES.

 
3.1           Position.  Subject to the remaining conditions of this Section
3.1, Executive shall serve as the Company’s Executive Vice President and Chief
Financial Officer. Executive shall report to the Company’s Chief Executive
Officer (the “CEO”)
 
 
P.O. BOX 787 ● HARTMANN DRIVE
LEBANON, TENNESSEE 37088-0787
PHONE 615 444 5533

--------------------------------------------------------------------------------


and perform such duties and responsibilities as may be prescribed from
time-to-time by the CEO or by the Company’s Board of Directors (the “Board”).
From time to time, Executive also may be designated to such other offices within
the Company or its subsidiaries as may be necessary or appropriate for the
convenience of the businesses of the Company and its subsidiaries.


3.2           Full-Time Efforts.  Executive shall perform and discharge
faithfully, diligently and to the best of her ability such duties and
responsibilities and shall devote her full-time efforts to the business and
affairs of the Company. Executive agrees to promote the best interests of the
Company and to take no action that in any way damages the public image or
reputation of the Company, its subsidiaries or its affiliates.


3.3           No Interference With Duties.  Executive shall not (i) engage in
any activities, or render services to or become associated with any other
business that in the reasonable judgment of the CEO or of the Board violates
Article 12 of this Agreement; or (ii) devote time to other activities which
would inhibit or otherwise interfere with the proper performance of her duties,
provided, however, that it shall not be a violation of this Agreement for
Executive to (i) devote reasonable periods of time to charitable and community
activities and industry or professional activities or (ii) manage personal
business interests and investments, so long as the activities in (i) or (ii) do
not interfere with the performance of Executive’s responsibilities under this
Agreement.


3.4           Work Standard.  Executive hereby agrees that she shall at all
times comply with and abide by all terms and conditions set forth in this
Agreement, and all applicable work policies, procedures and rules as may be
issued by Company. Executive also agrees that she shall comply with all federal,
state and local statutes, regulations and public ordinances governing the
performance of her duties hereunder.
 

4. COMPENSATION AND BENEFITS.

          
4.1           Base Salary.  Subject to the terms and conditions set forth in
this Agreement, the Company shall pay Executive, and Executive shall accept, an
annual salary (“Base Salary”) in the amount of Five Hundred Thousand and No/100
Dollars ($500,000). The Base Salary shall be paid in accordance with the
Company’s normal payroll practices and may be increased from time to time at the
sole discretion of the Board.


4.2           Incentive, Savings and Retirement Plans.  During the Term,
Executive shall be entitled to participate in all incentive (including, without
limitation, long term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), and on the same basis as such Peer Executives,
except as to benefits that are specifically applicable to Executive pursuant to
this Agreement. Without limiting the foregoing, the following provisions shall
apply with respect to Executive:



 
4.2.1
Incentive Bonus.  Executive shall be entitled to an annual bonus, the amount of
which shall be determined by the Compensation Committee of



2

--------------------------------------------------------------------------------



  the Board (the “Committee”). The amount of and performance criteria with
respect to any such bonus in any year shall be determined not later than the
date or time prescribed by Treas. Reg. § 1.162-27(e) (“Section 162(m)”) in
accordance with a formula to be agreed upon by the Company and Executive and
approved by the Committee that reflects the financial and other performance of
the Company and the Executive’s contributions thereto. Executive’s target
percentage under any such a plan shall be 100% (of Base Salary) unless it is
reduced as part of an across-the-board decrease in target bonuses affecting
other Peer Executives. The amount of Executive’s annual bonus, if any, for the
Company’s 2009 fiscal year shall be prorated based upon the number of days
during the fiscal year that Executive was employed by the Company.      
4.2.2
Long Term Incentive Plan. With respect to any long term incentive plan
established by the Company, the Executive’s target percentage under such a plan
shall be 175% (of Base Salary) unless it is reduced as part of an
across-the-board decrease in target bonuses affecting other Peer Executives. The
amount of Executive’s award under the long-term performance plan, if any, that
is in effect for the Company’s 2009-2010 fiscal years shall be prorated based
upon the number of days during those fiscal years that Executive was employed by
the Company.




 
4.2.3
Welfare Benefit Plans. During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death plans and
programs) (“Welfare Plans”) to the extent applicable generally to Peer
Executives.  Not in limitation of the foregoing, Executive shall be entitled to
participate in and receive benefits under the Company’s standard relocation
policy.




 
4.2.4
Vacation. Executive shall be entitled to an annual paid vacation commensurate
with the Company’s established vacation policy for Peer Executives. The timing
of paid vacations shall be scheduled in a reasonable manner by the Executive.




 
4.2.5
Business Expenses. Executive shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder. Executive shall follow the
Company’s expense procedures that generally apply to other Peer Executives in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to such Peer Executives.



4.3           Inducement Awards/Relocation.


3

--------------------------------------------------------------------------------



 
4.3.1
Restricted Shares. Subject to all of the conditions (including, without
limitation, the time of vesting and right to receive) and restrictions set forth
in this Section 4.3, Company hereby grants to Executive an award of 25,000
shares (the “Restricted Shares”) of the Company’s $0.01 par value common stock
(the “Shares”).  So long as Executive continues to be employed by the Company,
the Restricted Shares shall vest and become distributable to the Executive in
the amounts and on the respective dates set forth in the following sentence
(each a “Restricted Share Vesting Date” and collectively, the “Restricted Share
Vesting Dates”).  On the second anniversary of the Start Date, 8,334 of the
Restricted Shares shall become vested in, and shall be distributed to, the
Executive, and on the third anniversary of the Start Date, 16,666 of the
Restricted Shares shall become vested in, and shall be distributed to, the
Executive.  For the avoidance of doubt, in the event that either party provides
a notice of non-extension pursuant to Section 2 hereof, the first tranche of
8,334 of the Restricted Shares shall vest and be distributable to Executive on
the expiration of the Initial Term.  As soon as practicable following a
Restricted Share Vesting Date, the Company shall promptly cause its transfer
agent to issue a certificate to the Executive (or shall notify the Executive of
a book entry issuance per the Direct Registration Program (“DRP”) to or for the
account of the Executive) evidencing the Restricted Shares that became
distributable to the Executive on that Restricted Share Vesting Date. The
Company’s obligation to cause the issuance of any Restricted Shares to the
Executive shall be subject to any applicable federal, state, or local tax
withholding requirements.  If, prior to a Restricted Share Vesting Date, the
Executive’s employment is terminated for any reason, all rights of the Executive
in any of the Restricted Shares that, as of the date of such termination, have
not vested and become distributable to the Executive shall thereupon immediately
terminate and become forfeited. Executive shall not have any rights as a
shareholder with respect to any Restricted Shares until the issuance of a stock
certificate or DRP notice evidencing the Restricted Shares. The number of
Restricted Shares awarded the Executive under this Section 4.3.1 shall be
proportionately adjusted to reflect any stock dividend, stock split or share
combination of the Shares or any recapitalization of the Company occurring prior
to a Restricted Share Vesting Date. Except as provided in the preceding
sentence, no adjustment shall be made on the issuance of a stock certificate or
DRP notice to the Executive as to any dividends or other rights for which the
record date occurred prior to a Restricted Share Vesting Date. The right of the
Executive to receive the Restricted Shares shall not be assignable or
transferable otherwise than by will or the laws of descent and distribution.




 
4.3.2
Stock Option. Subject to all of the conditions (including, without limitation,
the time of vesting) and restrictions set forth in this Section 4.3, Company
hereby grants to Executive an option (the “Option”) to purchase

 
4

--------------------------------------------------------------------------------



  25,000 Shares (the “Option Shares”).  So long as Executive continues to be
employed by the Company on an Option Vesting Date (as defined herein), the
Option shall become exercisable as to the number (and cumulative number) of
Option Shares set forth opposite each Option Vesting Date in the table below:  
 

 
 
Number
Cumulative Number
Option Vesting Date
Option Shares
of Option Shares
l-Yr from Start Date
8,334
8,334
2-Yr from Start Date
8,333
16,667
3-Yr from Start Date
8,333
25,000



The Option, except as provided herein, shall have a term of ten (10) years from
the date hereof.  The exercise price of the Option shall be $ 24.27 per Share
(the fair market value per Share as of the date of grant).  Upon exercise of the
Option (in whole or in part), the Company shall cause its transfer agent to
issue a certificate to the Executive (or shall notify the Executive of a
book-entry issuance per the DRP to or for the account of the Executive)
evidencing the Option Shares pursuant to exercise of the Option. The Company’s
obligation to cause the issuance of any Option Shares to the Executive shall be
subject to payment of the option exercise price (which, at the option of the
Company may be in cash, Shares having an equivalent value on the date of
exercise as the exercise price or through withholding Shares that would
otherwise be issued upon exercise) and any applicable federal, state, or local
tax withholding requirements.  If, prior to an Option Vesting Date, the
Executive’s employment is terminated for any reason, all rights of the Executive
in the Option awarded under this Section 4.3.2 and any Option Shares that, as of
the date of such termination, have not vested and become exercisable by the
Executive shall thereupon immediately terminate and become forfeited and the
Executive (or Executive’s estate, if applicable) shall have ninety (90) days
from the date of such termination within which to exercise the Option with
respect to all Option Shares as to which the Option is exercisable as of the
date of termination.  For the avoidance of doubt, in the event that either party
provides a notice of non-extension pursuant to Section 2 hereof, Executive shall
have a vested right to 16,667 Option Shares on the expiration of the Initial
Term.  Executive shall not have any rights as a shareholder with respect to any
Option Shares until the issuance of a stock certificate or DRP notice evidencing
the Option Shares. The exercise price and the number of Option Shares awarded
the Executive under this Section 4.3.2 shall be proportionately adjusted to
reflect any stock dividend, stock split or share combination of the Shares or
any recapitalization of the Company occurring prior to an Option Vesting Date
and prior to exercise of the Option. Except as provided in the preceding
sentence, no adjustment shall be made on the issuance of a stock certificate or
DRP notice to the Executive as to any dividends or other
 
5

--------------------------------------------------------------------------------


rights for which the record date occurred prior to an Option Vesting Date. The
rights of the Executive under the Option shall not be assignable or transferable
otherwise than by will or the laws of descent and distribution.



 
4.3.3
If in the opinion of its counsel, the issuance of any Restricted Shares or
Option Shares shall not be lawful for any reason, including the inability of the
Company to obtain from any regulatory body having jurisdiction or authority
deemed by such counsel to be necessary for such issuance, the Company shall not
be obligated to issue any such Restricted Shares or Option Shares, but, in such
event, shall be obligated to provide Executive with cash or non-cash
consideration having equivalent after tax value which is acceptable to the
Executive in the exercise of Executive’s reasonable discretion. Upon receipt of
Restricted Shares or Option Shares at a time when there is not in effect under
the Securities Act of 1933, as amended, a current registration statement
relating to the Restricted Shares or the Option Shares, the Executive shall
represent and warrant in writing to the Company that the Restricted Shares or
Option Shares are being acquired for investment and not with a view to the
distribution thereof and shall agree to the placement of a legend on the
certificate or certificates representing the Restricted Shares or Option Shares
evidencing the restrictions on transfer under said Act and the issuance of
stop-transfer instructions by the Company to its transfer agent with respect
thereto.  No Restricted Shares or Option Shares shall be issued hereunder unless
and until the then applicable requirements of the Securities Act of 1933, the
Tennessee Business Corporation Act, the Tennessee Securities Act of 1980, as any
of the same may be amended, the rules and regulations of the Securities and
Exchange Commission and any other regulatory agencies and laws having
jurisdiction over or applicability to the Company, and the rules and regulations
of any securities exchange on which the Shares may be listed, shall have been
fully complied with and satisfied.  The Company shall use its best efforts to
cause all such requirements to be promptly and completely satisfied.




 
4.3.4
Signing Bonus.  Executive shall be paid Fifty Thousand and no/100 dollars
($50,000.00) (the “Signing Bonus”) within ten (10) days after the Start
Date.  In the event Executive voluntarily terminates her employment with the
Company for any reason during the Initial Term, Executive shall repay to the
Company the entire amount of the Signing Bonus, which may be withheld from
monies that might otherwise be due Executive to the extent allowed by applicable
law.  For the avoidance of doubt, Executive shall not be required to repay the
Signing Bonus due to a failure to extend the Initial Term.




 
4.3.5
Relocation.  Executive shall receive home mortgage (and related tax)
reimbursement and other relocation benefits in accordance with the Company’s
standard relocation policy (as amended by Addendum dated



6

--------------------------------------------------------------------------------



  November 19, 2007 (the “Addendum”)); provided, however, that with respect to
the Executive the three (3) month period set forth in the Addendum shall be
extended to twelve (12) months.      
4.3.6
Legal Fees.  Within, ten (10) days following the Start Date and upon receipt of
appropriate written documentation, the Company will reimburse Executive up to
$2,000 for reasonable and customary legal fees and expenses incurred by
Executive with respect to the negotiation and execution of this Agreement.



 

5.   TERMINATION FOR CAUSE.

 
This Agreement may be terminated immediately at any time by the Company without
any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except Base Salary through the date of termination and benefits under
any plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement, under the following conditions, each of which shall
constitute “Cause” or “Termination for Cause”:


 
(a)
Any act by Executive involving fraud and any breach by Executive of applicable
regulations of competent authorities in relation to trading or dealing with
stocks, securities, investments and the like or any willful or grossly negligent
act by Executive resulting in an investigation by the Securities and Exchange
Commission which, in each case, a majority of the Board determines in its sole
and absolute discretion materially adversely affects the Company or Executive’s
ability to perform her duties under this Agreement;



 
(b)
Attendance at work in a state of intoxication or otherwise being found in
possession at her place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;



 
(c)
Executive’s personal dishonesty or willful misconduct in connection with her
duties to the Company;



 
(d)
Breach of fiduciary duty to the Company involving personal profit by the
Executive;



 
(e)
Conviction of the Executive for any felony or crime involving moral turpitude;



 
(f)
Material intentional breach by the Executive of any provision of this Agreement
or of any Company policy adopted by the Board; or



 
(g)
The continued failure of Executive to perform substantially Executive’s duties
with the Company (other than any such failure resulting from

 
7

--------------------------------------------------------------------------------



    incapacity due to Disability, and specifically excluding any failure by
Executive, after good faith, reasonable and demonstrable efforts, to meet
performance expectations for any reason), after a written demand for substantial
performance is delivered to Executive by a majority of the Board that
specifically identifies the manner in which such Board believes that Executive
has not substantially performed Executive’s duties.



The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of such Board, Executive is guilty of
the conduct described in any one or more of subsections (a) through (g) above,
and specifying the particulars thereof in detail.      
 

6.  TERMINATION UPON DEATH.

 
Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive or her beneficiaries under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 9(a)(1)), the timely
payment or provision of Other Benefits (as defined in Section 9(b)), including
without limitation benefits under such plans, programs, practices and policies
relating to death benefits, if any, as are applicable to Executive on the date
of her death. The rights of the Executive’s estate with respect to stock options
and restricted stock, and all other benefit plans, shall be determined in
accordance with the specific terms, conditions and provisions of the applicable
agreements and plans.
 

7. DISABILITY.

     
If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. If Executive’s employment is terminated by
reason of her Disability, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 9(a)(1)), the timely payment or provision of Other Benefits
(as defined in Section 9(b)), including without limitation benefits under such
plans, programs, practices and policies relating to disability benefits, if any,
as are applicable to Executive on the Disability Effective Date. The rights of
the Executive with respect to stock options and restricted stock, and all other
benefit plans, shall be determined in accordance with the specific terms,
conditions and provisions of the applicable agreements and plans.


8

--------------------------------------------------------------------------------


For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Executive to receive benefits under the Company’s long-term
disability plan as then in effect; or (ii) if no such plan is then in effect or
the plan does not apply to Executive, the inability of Executive, as determined
by the Board of the Company, to perform the essential functions of her regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six consecutive months.  At the
request of Executive or her personal representative, the Board’s determination
that the Disability of Executive has occurred shall be certified by two
physicians mutually agreed upon by Executive, or her personal representative,
and the Company.  Without such independent certification (if so requested by
Executive), Executive’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of her Disability.
 

8.  EXECUTIVE’S TERMINATION OF EMPLOYMENT.

 
Executive’s employment may be terminated at any time by Executive for Good
Reason or no reason.  For purposes of this Agreement, “Good Reason” shall mean:


 
(a)
Other than her removal for Cause pursuant to Section 5 and subject to the
proviso below, without the written consent of Executive, the assignment to
Executive of any duties inconsistent in any material respect with Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as in effect on the Start Date, or any
other action by the Company which results in a demonstrable diminution in such
position, authority, duties or responsibilities, provided, however, it is
expressly understood and agreed that an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by Executive shall not constitute “Good
Reason”;



 
(b)
A reduction by the Company in Executive’s Base Salary as in effect on the Start
Date or as the same may be increased from time to time, unless such reduction is
a part of an across-the-board decrease in base salaries affecting all other Peer
Executives; provided, however that in any event, the Company may not reduce
Executive’s Base Salary by more than ten percent (10%);



 
(c)
A reduction by the Company in Executive’s annual target bonus (expressed as a
percentage of Base Salary) unless such reduction is a part of an
across-the-board decrease in target bonuses affecting all other Peer Executives;
provided, however that in any event, the Company may not reduce Executive’s
annual target bonus (expressed as a percentage of Base Salary) below fifty
percent (50%) of the Base Salary;



9

--------------------------------------------------------------------------------


 
(d)
The Company’s requiring Executive, without her consent, to be based at any
office or location more than (50) miles from the Company’s current headquarters
in Lebanon, Tennessee;



 
(e)
The Company gives a notice of non-extension pursuant to Section 2;



 
(f)
The material breach by the Company of any provision of this Agreement; or



 
(g)
The failure of any successor (whether direct or indirect, by purchase, merger
(unless the Company is the surviving company in the merger), consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.



Good Reason shall not include Executive’s death or Disability.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Board any circumstance she believes in
good faith constitutes Good Reason within ninety (90) days after occurrence or
be foreclosed from raising such circumstance thereafter.  The Company shall have
an opportunity to cure any claimed event of Good Reason within thirty (30) days
of notice from Executive.


If Executive terminates her employment for Good Reason, upon the execution and
effectiveness of the Release attached hereto as an addendum and made a part
hereof (the “Release”), she shall be entitled to the same benefits she would be
entitled to under Paragraph 9 as if terminated without Cause.  If Executive
terminates her employment without Good Reason, this Agreement shall terminate
without further obligations to Executive, other than for payment of Accrued
Obligations (as defined in Paragraph 9(a)(1)) and the timely payment or
provision of Other Benefits (as defined in Paragraph 9(b)).
 

9. TERMINATION WITHOUT CAUSE.

 
If Executive’s employment is terminated by the Company without Cause prior to
the expiration of the Term or if Executive gives a notice of non-extension
pursuant to Section 2 (it being understood by the parties that termination by
death, Disability or expiration of the Term shall not constitute termination
without Cause), then Executive shall be entitled to the following benefits upon
the execution and effectiveness of the Release; provided, however, that
Executive shall not be eligible or entitled to receive benefits under this
Section 9 if she has received or is receiving benefits under the Executive
Retention Agreement referred to in Section 10.  Also, if the Executive receives
benefits pursuant to this Section 9, she shall not be eligible or entitled to
receive any benefits under the Company’s Severance Benefits Policy.


10

--------------------------------------------------------------------------------


 
(a)
The Company shall pay to Executive commencing after the later of the date of
termination or the execution and effectiveness of the Release, the aggregate of
the following amounts:



 
(1)
in a lump sum in cash within 30 days, the sum of (i) Executive’s Base Salary
through the date of termination to the extent not theretofore paid, (ii) a
pro-rata portion of amounts payable under any then existing incentive or bonus
plan applicable to Executive (including, without limitation, any incentive bonus
referred to in Section 4.2.1) for that portion of the fiscal year in which the
termination of employment occurs through the date of termination; (iii) any
accrued expenses and vacation pay to the extent not theretofore paid, and (iv)
unless Executive has elected a different payout date in a prior deferral
election, any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subsections (i), (ii), (iii) and (iv) shall be
referred to in this Agreement as the “Accrued Obligations”);



 
(2)
in installments ratably over eighteen (18) months in accordance with the
Company’s normal payroll cycle and procedures, the amount equal to one and
one-half (1.5) times Executive’s annual Base Salary in effect as of the date of
termination or in the event of Executive’s termination due to the expiration of
the Initial Term due solely to Executive’s giving a notice of non-extension
pursuant to Section 2, then in installments ratably over twelve (12) months in
accordance with the Company’s normal payroll cycle and procedures, an amount
equal to the Executive’s annual Base Salary in effect as of the Termination
Date;



 
(3)
if Executive elects to continue to participate in the Company’s medical
insurance program as allowed by law pursuant to the plan’s terms and conditions,
in installments over twelve (12) months contemporaneously with the payments
described in Section 9(a)(2), an amount equal to the difference between: (a) the
monthly (or bi-monthly, if applicable) premium cost under COBRA of such
participation; and (b) the monthly (or bi-monthly, if applicable) premium cost
of such participation at the time of Executive’s termination of employment;
provided, however, that notwithstanding the foregoing, the Company shall not be
obligated to provide such benefits if Executive becomes employed by another
employer and is covered or permitted to be covered by that employer’s benefit
plans without regard to the extent of such coverage; and



11

--------------------------------------------------------------------------------


 
(4)
In the event that the payments under Section 9(a)(2) are not deemed to be
“deferred compensation” under Section 409A of the Code (as defined below), the
Company may, at any time and in its sole discretion, make a lump sum payment of
all amounts, or all remaining amounts, due to Executive under Section 9(a)(2).



 
(b)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other accrued amounts or accrued benefits required to
be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”).

 

10.  CHANGE IN CONTROL.

 
Contemporaneously with entering into this Agreement, the Company and the
Executive have entered into an Employee Retention Agreement that sets forth the
benefits that Executive is to receive in the event that there occurs a Change in
Control (as defined in the Executive Retention Agreement) of the Company. In the
event of the termination of employment of Executive after a Change in Control,
Executive’s benefits shall be determined by reference to the Executive Retention
Agreement and not to the terms and conditions of this Agreement.
 

11.  COSTS OF ENFORCEMENT.

 
If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, the finally prevailing party
shall be entitled to reasonable attorneys’ fees in addition to costs and
necessary disbursements otherwise recoverable.
 

12. PUBLICITY; NO DISPARAGING STATEMENT.

 
Executive and the Company covenant and agree that they shall not engage in any
communications which shall disparage one another or interfere with their
existing or prospective business relationships.

 

13. BUSINESS PROTECTION PROVISIONS.

      
13.1           Preamble.  As a material inducement to the Company to enter into
this Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive gained from her employment with the Company,
Executive warrants and agrees she will abide by and adhere to the following
business protection provisions in this Article 13 and all sections thereof.


13.2           Definitions.  For purposes of this Article 13 and all sections
thereof, the following terms shall have the following meanings:


12

--------------------------------------------------------------------------------


(a)           “Competitive Position” shall mean any employment, consulting,
advisory, directorship, agency, promotional or independent contractor
arrangement between the Executive and any person or Entity engaged wholly or in
material part in the restaurant or retail business that is the same or similar
to that in which the Company or any of its affiliates (collectively the “Cracker
Barrel Entities”) is engaged whereby Executive is required to or does perform
services on behalf of or for the benefit of such person or Entity which are
substantially similar to the services in which Executive participated or that
she directed or oversaw while employed by the Company. Without limiting the
generality of the foregoing, the following companies and concepts would be
included within those that would be deemed the same or similar to Cracker Barrel
Entities and or the businesses in which the Cracker Barrel Entities are engaged:
Applebee’s Restaurants, Bob Evans Farms, Brinker International, Cheesecake
Factory, Inc., Darden Restaurants, Inc., Denny’s Restaurants, DineEquity,
O’Charley’s, and Outback Steakhouse.


(b)           “Confidential Information” shall mean the proprietary or
confidential data, information, documents or materials (whether oral, written,
electronic or otherwise) belonging to or pertaining to the Cracker Barrel
Entities, other than “Trade Secrets” (as defined below), which is of tangible or
intangible value to any of the Cracker Barrel Entities and the details of which
are not generally known to the competitors of the Cracker Barrel Entities.
Confidential Information shall also include: any items that any of the Cracker
Barrel Entities have marked “CONFIDENTIAL” or some similar designation or are
otherwise identified as being confidential.


(c)           “Entity” or “Entities” shall mean any business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.


(d)           “Restricted Period” shall mean eighteen (18) months following
termination of Executive’s employment hereunder; provided, however that the
Restricted Period shall be extended for a period of time equal to any period( s)
of time within the eighteen (18) month period following termination of
Executive’s employment hereunder that Executive is determined by a final
non-appealable judgment from a court of competent jurisdiction to have engaged
in any conduct that violates this Article 13 or any sections thereof, the
purpose of this provision being to secure for the benefit of the Company the
entire Restricted Period being bargained for by the Company for the restrictions
upon the Executive’s activities.


(e)           “Territory” shall mean each of the United States of America.


(f)           “Trade Secrets” shall mean information or data of or about any of
the Cracker Barrel Entities, including, but not limited to, technical or
non-technical data, recipes, formulas, patterns, compilations, programs,
devices, methods,
 
13

--------------------------------------------------------------------------------


techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that: (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (3) any other information
which is defined as a “trade secret” under applicable law.


(g)           “Work Product” shall mean all tangible work product, property,
data, documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Cracker Barrel Entities that were
conceived, discovered, created, written, revised or developed by Executive
during the term of her employment with the Company.


 
13.3
Nondisclosure; Ownership of Proprietary Property.



(a)           In recognition of the need of the Cracker Barrel Entities to
protect their legitimate  business interests, Confidential Information and Trade
Secrets, Executive hereby covenants and agrees that Executive shall regard and
treat Trade Secrets and all Confidential Information as strictly confidential
and wholly-owned by the Cracker Barrel Entities and shall not, for any reason,
in any fashion, either directly or indirectly, use, sell, lend, lease,
distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any such item or
information to any third party or Entity for any purpose other than in
accordance with this Agreement or as required by applicable law, court order or
other legal process: (i) with regard to each item constituting a Trade Secret,
at all times such information remains a “trade secret” under applicable law, and
(ii) with regard to any Confidential Information, for the Restricted Period.


(b)           Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and she shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Executive becomes aware.
Executive shall assist the Cracker Barrel Entities, to the extent necessary, in
the protection of or procurement of any intellectual property protection or
other rights in any of the Trade Secrets or Confidential Information.


(c)           All Work Product shall be owned exclusively by the Cracker Barrel
Entities. To the greatest extent possible, any Work Product shall be deemed to
be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et
seq., as amended), and Executive hereby unconditionally and irrevocably
transfers and assigns to applicable Cracker Barrel Entity all right, title and
interest Executive currently has or may have by operation of law or otherwise in
or to any Work Product, including, without limitation, all patents, copyrights,
trademarks (and the goodwill
 
14

--------------------------------------------------------------------------------


associated therewith), trade secrets, service marks (and the goodwill associated
therewith) and other intellectual property rights. Executive agrees to execute
and deliver to the applicable Cracker Barrel Entity any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate, from time to time, to protect the rights granted herein or to vest
complete title and ownership of any and all Work Product, and all associated
intellectual property and other rights therein, exclusively in the applicable
Cracker Barrel Entity.


 
13.4
Non-Interference With Executives.



Executive recognizes and acknowledges that, as a result of her employment by
Company, she will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the Cracker Barrel Entities. Therefore, Executive agrees that,
during the Restricted Period, Executive shall not encourage, solicit or
otherwise attempt to persuade any person in the employment of the Cracker Barrel
Entities to end her/her employment with a Cracker Barrel Entity or to violate
any confidentiality, non-competition or employment agreement that such person
may have with a Cracker Barrel Entity or any policy of any Cracker Barrel
Entity. Furthermore, neither Executive nor any person acting in concert with the
Executive nor any of Executive’s affiliates shall, during the Restricted Period,
employ any person who has been an executive or management employee of any
Cracker Barrel Entity unless that person has ceased to be an employee of the
Cracker Barrel Entities for at least six (6) months.


 
13.5
Non-competition.



Executive covenants and agrees to not obtain or work in a Competitive Position
within the Territory during the Term or during the Restricted Period. Executive
and Company recognize and acknowledge that the scope, area and time limitations
contained in this Agreement are reasonable and are properly required for the
protection of the business interests of Company due to Executive’s status and
reputation in the industry and the knowledge to be acquired by Executive through
her association with Company’s business and the public’s close identification of
Executive with Company and Company with Executive. Further, Executive
acknowledges that her skills are such that she could easily find alternative,
commensurate employment or consulting work in her field that would not violate
any of the provisions of this Agreement. Executive acknowledges and understands
that, as consideration for her execution of this Agreement and her agreement
with the terms of this covenant not to compete, Executive will receive
employment with and other benefits from the Company in accordance with this
Agreement.


 
13.6
Remedies.



Executive understands and acknowledges that her violation of this Article 13 or
any section thereof would cause irreparable harm to Company and Company would be
entitled to an injunction by any court of competent jurisdiction enjoining and
restraining Executive from any employment, service, or other act prohibited by
this Agreement. The
 
15

--------------------------------------------------------------------------------


parties agree that nothing in this Agreement shall be construed as prohibiting
Company from pursuing any remedies available to it for any breach or threatened
breach of this Article 13 or any section thereof, including, without limitation,
the recovery of damages from Executive or any person or entity acting in concert
with Executive. Company shall receive injunctive relief without the necessity of
posting bond or other security, such bond or other security being hereby waived
by Executive. If any part of this Article 13 or any section thereof is found to
be unreasonable, then it may be amended by appropriate order of a court of
competent jurisdiction to the extent deemed reasonable. Furthermore and in
recognition that certain severance payments are being agreed to in reliance upon
Executive’s compliance with this Article 13 after termination of her employment,
in the event Executive breaches any of such business protection provisions or
other provisions of this Agreement, any unpaid amounts (e.g., those provided
under Section 9(a)(2) and 9(a)(3)) shall be forfeited and Company shall not be
obligated to make any further payments or provide any further benefits to
Executive following any such breach. Additionally, if Executive breaches any of
such business protection provisions or other provisions of this Agreement or
such provisions are declared unenforceable by a court of competent jurisdiction,
any lump sum payment made pursuant to Section 9(a)(4) shall be refunded by the
Executive on a pro-rata basis based upon the number of months during the
Restricted Period during which she violated the provisions of this section or,
in the event such provisions are declared unenforceable, the number of months
during the Restricted Period that the Company did not receive their benefit as a
result of the actions of the Executive.
 

14. RETURN OF MATERIALS.

 
Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Executive’s possession or control.
 

15. SECTION 409A.

     
Notwithstanding anything in this Agreement to the contrary, the severance
payment pursuant to Section 9, if any, to the extent such payments are made
following the Executive’s termination date through March 15 of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Department of Treasury Regulations
(the “Treasury Regulations”) and thus are payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations.  To the extent such payments are made following said March 15, such
severance payments are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from services and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provisions,
with any excess amount being regarded as subject to the distribution
 
16

--------------------------------------------------------------------------------


requirements of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In addition, any payment or benefit due upon a
termination of Executive’s employment that represents a “deferral of
compensation” within the meaning of Section 409A of the Code shall only be paid
or provided to Executive once her termination of employment qualifies as a
“separation from service.”  Executive agrees that the Company shall have the
right to delay the payment of any severance amount payable hereunder to the
extent necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “key employees” of certain
publicly-traded companies) and in such event, any such amounts to which
Executive would otherwise be entitled during the six (6)-month period
immediately following his separation from service will be paid on the first
business day following the expiration of such six (6)-month period, or such
other period as provided for under final guidance promulgated under Section 409A
of the Code.  Neither the Company nor Executive shall have the right to
accelerate any payment of severance payments hereunder.  Finally, amounts or
benefits payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Section 1.409A-1
through A-6.  The payment or reimbursement of expenses in Section 9 in one
taxable year shall not affect the amount of the payment of such expenses
provided to or on behalf of Executive in any other taxable year.  Any payment or
reimbursement of expenses provided for in such sections shall be paid on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.  The right to payment of such expenses under
such sections may not be liquidated or exchanged for any other benefit.
 

16.  GENERAL PROVISIONS.

 
16.1    Amendment.  This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.
 
16.2           Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon Executive, her heirs and personal representatives, and the
Company and its successors and assigns.
 
16.3           Waiver Of Breach; Specific Performance.  The waiver of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other breach. Each of the parties to this Agreement will be entitled to
enforce its or her rights under this Agreement, specifically, to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or her favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or her sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


17

--------------------------------------------------------------------------------


16.4           Indemnification and Insurance.  The Company shall indemnify and
hold the Executive harmless to the maximum extent permitted by law against
judgments, fines, amounts paid in settlement and reasonable expenses, including
reasonable attorneys’ fees incurred by the Executive, in connection with the
defense of, or as a result of any action or proceeding (or any appeal from any
action or proceeding) in which the Executive is made or is threatened to be made
a party by reason of the fact that she is or was an officer of the Company or
any affiliate. In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(and to indemnify the Company for any obligations which it incurs as a result of
its undertaking to indemnify its officers and directors) and that the Company
will exert its best efforts to maintain such insurance, in not less than its
present limits, in effect throughout the term of the Executive’s employment.

 
16.5    No Effect On Other Arrangements.  It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
she may be eligible, whether funded or unfunded, by reason of her employment
with the Company including, without limitation, the Executive Retention
Agreement referred to in Section 10. Notwithstanding the foregoing, the
provisions in Sections 5 through 9 regarding benefits that the Executive will
receive upon her employment being terminated supersede and are expressly in lieu
of any other severance program or policy that may be offered by the Company,
except with regard to any rights the Executive may have pursuant to COBRA.
 
16.6    Continuation of Compensation.  If Executive becomes entitled to payments
under Section 8 or Section 9 but dies before receipt thereof, the Company agrees
to pay to the Executive’s spouse or her estate, as the case may be, pursuant to
such designation as Executive shall deliver to the Company in a form reasonably
satisfactory to the Company, any amounts to which Executive, at the time of her
death, was so entitled.



16.7    Tax Withholding.  There shall be deducted from each payment under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.
 
16.8    Notices.  All notices and all other communications provided for herein
shall be in writing and delivered personally to the other designated party, or
mailed by certified or registered mail, return receipt requested, or delivered
by a recognized national overnight courier service, or sent by facsimile, as
follows:


 
If to Company to:
Cracker Barrel Old Country Store, Inc.
    Attn: Chief Legal Officer     P.O. Box 787     Lebanon, TN 37088-0787

 
 
18

--------------------------------------------------------------------------------


 

    Facsimile: (615) 443-9818      
 
If to Executive to:
Executive’s most recent address on file with the Company.



 
Copy to:
Boies, Schiller & Flexner, LLP
    575 Lexington Avenue, 7th Floor     New York, NY 10022     Attn:  Robert M.
Lia, Esq.

 
All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery. Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.


16.9     Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to
conflict of laws).


16.10   Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with Company that relates generally to
the same subject matter.


16.11   Assignment.  This Agreement may not be assigned by Executive without the
prior written consent of Company, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.


16.12   Severability.   If any one or more of the terms, provisions, covenants
or restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.


16.13   Section Headings.  The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.


16.14   Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.


19

--------------------------------------------------------------------------------


16.15    Mediation.  Except as provided in subsection (c) of this Section 16.15,
the following provisions shall apply to disputes between Company and Executive:
(i) arising out of or related to this Agreement (including any claim that any
part of this agreement is invalid, illegal or otherwise void or voidable), or
(ii) the employment relationship that exists between Company and Executive:


    (a)           The parties shall first use their best efforts to discuss and
negotiate a resolution of the dispute.


    (b)           If efforts to negotiate a resolution do not succeed within 5
business days after a written request for negotiation has been made, a party may
submit to the dispute to mediation by sending a letter to the other party
requesting mediation. The dispute shall be mediated by a mediator agreeable to
the parties or, if the parties cannot agree, by a mediator selected by the
American Arbitration Association. If the parties cannot agree to a mediator
within 5 business days, either party may submit the dispute to the American
Arbitration Association for the appointment of a mediator. Mediation shall
commence within 10 business days after the mediator has been named.


    (c)           The provisions of this Section 16.15 shall not apply to any
dispute relating to the ability of the Company to terminate Executive’s
employment pursuant to Section 5 or Section 9 of this Agreement nor shall they
apply to any action by the Company seeking to enforce its rights arising out of
or related to the provisions of Article 13 of this Agreement.


16.16   Voluntary Agreement.   Executive and Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.




 
[Signatures on following page]
 
20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of the date and year
first above written.
 

  CRACKER BARREL OLD COUNTRY STORE, INC.                                  
 
By:
/s/ Michael A. Woodhouse             Michael A. Woodhouse         Chairman and
CEO  


 

 
“EXECUTIVE”
                             /s/ Sandra B. Cochran                Sandra B.
Cochran          



 
21

--------------------------------------------------------------------------------




 
 [crackerbarrelfinal1.jpg]

 


RELEASE




THIS RELEASE (“Release”) is made and entered into by and between SANDRA B.
COCHRAN (“Employee”) and CRACKER BARREL OLD COUNTRY STORE, INC. and its
successor or assigns (“Company”).


WHEREAS, Employee and Company have agreed that Employee’s employment with the
Company shall terminate on ______________________;


WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated “Effective Date TBD” (“Agreement”), and this Release
is incorporated therein by reference;


WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
her termination of employment, with appropriate releases, in accordance with the
Agreement;


WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service she has or will provide for the Company;


NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:


1.           Claims Released Under This Agreement. In exchange for receiving the
severance benefits described in Section 8 or Section 9 of the Agreement and
except as provided in Section 2 below, Employee hereby voluntarily and
irrevocably waives, releases, dismisses with prejudice, and withdraws all
claims, complaints, suits or demands of any kind whatsoever (whether known or
unknown) which Employee ever had, may have, or now has against Company and other
current or former subsidiaries or affiliates of the Company and their past,
present and future officers, directors, employees, agents, insurers and
attorneys (collectively, the “Releasees”), arising out of or relating to
(directly or indirectly) Employee’s employment or the termination of her
employment with the Company, including but not limited to:


(a)           claims for violations of Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Fair Labor Standards Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay
Act, the Family and Medical
 
1

--------------------------------------------------------------------------------


Leave Act, 42 U.S.C. § 1981, the National Labor Relations Act, the Labor
Management Relations Act, Executive Order 11246, Executive Order 11141, the
Rehabilitation Act of 1973, or the Employee Retirement Income Security Act;


(b)           claims for violations of any other federal or state statute or
regulation or local ordinance;


(c)           claims for lost or unpaid wages, compensation, or benefits,
defamation, intentional or negligent infliction of emotional distress, assault,
battery, wrongful or constructive discharge, negligent hiring, retention or
supervision, misrepresentation, conversion, tortious interference, breach of
contract, or breach of fiduciary duty;


(d)           claims to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement, or any other similar type plan
sponsored by the Company; or


(e)            any other claims under state law arising in tort or contract.


2.           Claims Not Released Under This Agreement. In signing this Release,
Employee is not releasing any claims that may arise under the terms of the
Agreement, that enforce her rights under the Agreement, that arise out of events
occurring after the date Employee executes this Release, that arise under any
written non-employment related contractual obligations between the Company or
its affiliates and Employee which have not terminated as of the execution date
of this Release by their express terms, that arise under a policy or policies of
insurance (including director and officer liability insurance) maintained by the
Company or its affiliates on behalf of Employee, or that relate to any
indemnification obligations to Employee under the Company’s bylaws, certificate
of incorporation, Tennessee law or otherwise. However, Employee understands and
acknowledges that nothing herein is intended to or shall be construed to require
the Company to institute or continue in effect any particular plan or benefit
sponsored by the Company and the Company hereby reserves the right to amend or
terminate any of its benefit programs at any time in accordance with the
procedures set forth in such plans.  Nothing in this Agreement shall prohibit
Employee from engaging in protected activities under applicable law or from
communicating, either voluntarily or otherwise, with any governmental agency
concerning any potential violation of the law.


3.           No Assignment of Claim. Employee represents that she has not
assigned or transferred, or purported to assign or transfer, any claims or any
portion thereof or interest therein to any party prior to the date of this
Release.


4.           No Admission Of Liability. This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person, on the
part of itself or herself, its or her employees or agents.


5.           Voluntary Execution. Employee warrants, represents and agrees that
she has been encouraged in writing to seek advice from anyone of her choosing
regarding this Release, including her attorney and accountant or tax advisor
prior to her signing it; that this Release
 
2

--------------------------------------------------------------------------------


represents written notice to do so; that she has been given the opportunity and
sufficient time to seek such advice; and that she fully understands the meaning
and contents of this Release. She further represents and warrants that she was
not coerced, threatened or otherwise forced to sign this Release, and that her
signature appearing hereinafter is voluntary and genuine. EMPLOYEE UNDERSTANDS
THAT SHE MAY TAKE UP TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER OR NOT SHE
DESIRES TO ENTER INTO THIS RELEASE.


6.           Ability to Revoke Agreement. EMPLOYEE UNDERSTANDS THAT SHE MAY
REVOKE THIS RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF HER EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS
NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD. SHE UNDERSTANDS
THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE
BINDING UPON HER AND HER HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.
 
                                            ACKNOWLEDGED AND AGREED TO:
 

  "COMPANY"     Cracker Barrel Old Country Store, Inc.                  
 
By:
      Its:    

 


I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.




“EMPLOYEE”




____________________________                                                                                                __________________________
Sandra B.
Cochran                                                                                                                           Date







3